IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 RAMEL MOSLEY,                                     : No. 69 MM 2022
                                                   :
                      Petitioner                   :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 COURT OF COMMON PLEAS OF                          :
 LUZERNE COUNTY,                                   :
                                                   :
                      Respondent                   :


                                          ORDER



PER CURIAM

       AND NOW, this 4th day of November, 2022, the Application for Leave to File

Original Process is GRANTED. To the extent Petitioner seeks a writ of mandamus

prompting the Court of Common Pleas of Luzerne County to dispose of his June 2020

petition for return of property, the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED. The Court of Common Pleas of Luzerne County is DIRECTED to

dispose of Petitioner’s June 2020 petition for return of property within 90 days. In all other

respects, the Petition for Writ of Mandamus and/or Extraordinary Relief is DENIED.